Citation Nr: 0529868	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-06 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an initial increased disability rating for 
diabetes mellitus, Type II, currently evaluated at 20 
percent.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a rating decision dated in April 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, in which the RO denied the 
benefit sought on appeal.  The veteran, who had active 
service from October 1970 to February 1972, expressed 
disagreement with the rating decision and appealed to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In an 
April 2002 rating decision, the RO granted service connection 
for diabetes mellitus and assigned a 20 percent disability 
rating.  The veteran's claims file contained private medical 
records dated from April 1994 to June 2001 that indicated the 
veteran was treated by Mervin G. Wolff, M.D. for diabetes 
mellitus.  Specifically, a February 1995 hospital record 
indicated that the veteran's diabetes mellitus was controlled 
with insulin, and that the veteran was instructed at that 
time that he could perform normal activities at home.  

In April 2003, the veteran submitted a request for 
reconsideration of the assigned disability rating on the 
basis that his condition had worsened.  In support thereof, 
the veteran submitted a letter dated in March 2003 from Dr. 
Wolff that reported the veteran had diabetes mellitus that 
required insulin and that the veteran's diabetes required 
"restrictive physical activities and dietary measures."  
Thereafter, the veteran submitted a supplemental letter from 
Dr. Wolff dated in January 2004 that reported that the 
veteran should avoid "strenuous exercises and work 
activities to prevent wide fluxional of blood glucose 
measurements."  

The Board finds that the evidence of record clearly shows 
that the veteran's diabetes mellitus is controlled by insulin 
and diet; and the sole question before the Board is whether 
the veteran's activities are regulated as contemplated by 
Diagnostic Code 7913.  38 C.F.R. § 4.119 (2004).  While 
previous medical records dated in 1995 indicate that the 
veteran was instructed that he could perform normal 
activities around the home, these instructions were 
apparently superceded by Dr. Wolff's March 2003 and January 
2004 letters.  However, the claims file does not contain any 
private medical records reflecting treatment by Dr. Wolff 
that are dated after June 2001.  

Additionally, the Board notes that a letter from the veteran 
dated in May 2004 references medical appointments at the 
Detroit VA Medical Center (VAMC) in June 2003 and July 2003.  
Computer generated information of record indicates that the 
veteran did have appointments at the Detroit VAMC between 
April 2003 and July 2003.  These records also are not located 
in the claims file.  

In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is desirable.  The case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1. The veteran should be requested to 
complete an authorization for the release 
of medical records from Mervin G. Wolff, 
M.D., 1102 Professional Plaza, 3800 
Woodward Avenue, Detroit, Michigan 48201 
in order to permit the RO to obtain 
records dated from June 2001 to the 
present from that physician.  These 
records should include any documentation 
upon which Dr. Wolff bases his opinions 
as stated in the letters of March 2003 
and January 2004.  The veteran should 
also be informed, in the alternative, 
that he may obtain these records himself 
and submit them to the RO.  

2.  The RO should obtain and associate 
any VA medical records of the veteran 
from the Detroit VAMC dated from April 
2003 through the present and associate 
those records with the claims file.   

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless he is notified.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

